Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s Request for Continued Examination filed on September 26, 2022. Claims 1, 3, 11, 14 and 20 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben et al. (Pub. No.: US 20100295472); hereinafter referred to as “Wibben”, in view of Choi (Pub. No.: US 2017/0202062.
Regarding Claim 1, Wibben teaches, in Figure 3, a multi-channel power supply system comprising: a power supply circuit (202) configured to generate a drive signal at a secondary winding of the power supply circuit for powering a plurality of color channels ((214a - 214n), [0086]) based on an input power signal; a plurality of rectifiers (213a - 213n) coupled between the power supply circuit and the plurality of color channels, each rectifier of the plurality of rectifiers (213a - 213n) being directly coupled to a same output of the secondary winding and coupled to a different one of the plurality of color channels; a first current control circuit (216a) coupled to a first color channel of the plurality of color channels and configured to adjust a first channel current of the first color channel based on the drive signal and a first reference signal ([0006]) and, a channel controller (220) configured generate the first reference signal.
Wibben does not teach the channel controller generates the first reference signal based on a color temperature according to a black body curve. Choi, in the same field of endeavor, teaches (see Figure 3) a power supply system (105, 110) for a LED channel comprising a channel controller configured to generate a signal to control the LED channel based on a color temperature according to a black body curve ([0043, 0077]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a controller that controls the LED channels based on a color temperature according to a black body curve as taught by Choi, to produce different types of white light for various applications (Choi, [0077]).
Regarding Claim 2, Wibben, in view of Choi, teaches the multi-channel power supply system of claim 1, wherein the first color channel comprises one or more light emitting diodes (LEDs) having a red color, a blue color, or a green color (Wibben, [0086]), the one or more LEDs being configured to output a light intensity corresponding to the first channel current (Choi, [0041]).
Regarding Claim 7, Wibben, in view of Choi, teaches the multi-channel power supply system of claim 1, wherein the channel controller is further configured to generate the first reference signal based on a dimmer setting from a dimming controller (Choi, [0041]).
Regarding Claim 11, Wibben teaches the multi-channel power supply system of claim 1, wherein the plurality of rectifiers comprise: a first rectifier (213a) coupled to a secondary winding of the power supply circuit and configured to prevent a reverse current at the first color channel. Wibben does not teach wherein the multi-channel power supply system further comprises: a first low pass filter coupled between the first rectifier and the first color channel and configured to produce the first channel current as a first DC current based on the drive signal.
Choi, in the same field of endeavor, teaches (see Figure 4) a rectifier (D6) and a filter (L2, C2) connected to the LED channel (340). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a filter on the LED channels as taught by Choi, to remove noise from the output voltage.
Regarding Claim 12, Wibben (see Figure 3), in view of Choi teaches, the multi-channel power supply system of claim 1, further comprising: a second current control circuit (216b) coupled to a second color channel (214b) of the plurality of color channels and configured to adjust a second channel current of the second color channel based on the drive signal and a second reference signal; and a third current control circuit (216n) coupled to a third color channel (214n) of the plurality of color channels and configured to adjust a third channel current of the third color channel based on the drive signal and a third reference signal, wherein the channel controller is further configured generate the second and third reference signals based on the color temperature. 
Regarding Claim 13, Wibben, in view of Choi, teaches the multi-channel power supply system of claim 12, wherein the first color channel comprises one or more green light emitting diodes (LEDs), wherein the second color channel comprises one or more blue LEDs, and wherein the third color channel comprises one or more red LEDs (Wibben, [0086]).
Regarding Claim 14, Wibben teaches the multi-channel power supply system of claim 1, wherein the plurality of rectifiers comprise: a second rectifier (213b) coupled to a secondary winding of the power supply circuit and configured to prevent a reverse current at the second color channel, and a third rectifier (213n) coupled to the secondary winding of the power supply circuit and configured to prevent a reverse current at the third color channel. Wibben does not teach wherein the multi-channel power supply system further comprises: a second and third low pass filter coupled between the rectifiers and the color channels and configured to produce the first channel current as a first DC current based on the drive signal.
Choi, in the same field of endeavor, teaches (see Figure 4) a rectifier (D6) and a filter (L2, C2) connected to the LED channel (340). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a filter on the LED channels as taught by Choi, to remove noise from the output voltage.
Regarding Claims 15-16, Wibben teaches, in Figure 3, a multi-channel system. Wibben does not explicitly teach wherein the first channel current is greater than or equal to each of the second and third channel currents or wherein the first color channel has a forward voltage that is greater than or equal to that of each of the second and third color channels. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using the first color channel has a forward voltage that is greater than or equal to that of each of the second and third color channels a first channel current that is greater than or equal to each of the second and third channel currents, since the current and voltage parameters are a mere matter of design choice.
Regarding Claim 17, Wibben teaches, in Figure 3, the multi-channel power supply system of claim 1, wherein the power supply circuit comprises: a voltage regulator; and a transformer (206) having a primary winding coupled to the voltage regulator and a secondary winding electrically isolated from the primary winding and coupled to the first current control circuit (216a). Wibben does not explicitly teach a voltage regulator. Choi, in the same field of endeavor, teaches a power supply comprising a voltage regulator (113) and a transformer (105). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a voltage regulator in the power supply as taught by Choi, to reduce the crossover distortion (Choi, [0051]).
Regarding Claim 18, Wibben (in Figure 3) does not teach the multi-channel power supply system of claim 1, further comprising: a rectifier circuit configured to rectify the input power signal to generate a rectified signal having a single polarity, wherein the power supply circuit is configured to generate the drive signal based on the rectified signal. Wibben (in Figure 6) teaches a rectifier (604) to rectify the input power. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben (Figure 3) by using a rectifier in the power supply as taught by Wibben (Figure 6) to convert the AC power to DC power.
Regarding Claim 19, Wibben (as modified by Figure 6) teaches a rectifier (606) and an AC input power signal (204). Wibben does not teach a bridge rectifier. Choi, in the same field of endeavor, teaches a bridge rectifier (311). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a bridge rectifier, since it is known in the art to use bridge rectifiers to rectify input AC voltage.
Regarding Claim 20, Wibben teaches, in Figure 3, a multi-channel power supply system comprising: a power supply circuit (202) configured to generate a drive signal at a secondary winding of the power supply circuit for powering a plurality of color channels ((214a - 214n), [0086]) based on an input power signal, the plurality of color channels comprising a red color channel, a blue color channel, and a green color channel ([0086]); a plurality of rectifiers (213a - 213n) coupled between the power supply circuit and the plurality of color channels, each rectifier of the plurality of rectifiers (213a - 213n) being directly coupled to a same output of the secondary winding and coupled to a different one of the plurality of color channels; a first current control circuit (216a) coupled to the green color channel and configured to adjust a first channel current of the green color channel based on the drive signal and a first reference signal ; a second current control circuit (216b) coupled to the blue color channel and configured to adjust a second channel current of the blue color channel based on the drive signal and a second reference signal; a third current control circuit (216n) coupled to the red color channel and configured to adjust a third channel current of the red color channel based on the drive signal and a third reference signal; and a channel controller (220) configured to generate the first, second, and third reference signals.
Wibben does not teach the channel controller generates the first reference signal based on a color temperature according to a black body curve. Choi, in the same field of endeavor, teaches (see Figure 3) a power supply system (105, 110) for a LED channel comprising a channel controller configured to generate a signal to control the LED channel based on a color temperature according to a black body curve ([0043, 0077]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a controller that controls the LED channels based on a color temperature according to a black body curve as taught by Choi, to produce different types of white light for various applications (Choi, [0077]).

Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben et al. (Pub. No.: US 20100295472); hereinafter referred to as “Wibben”, in view of Choi (Pub. No.: US 2017/0202062, further in view of LIM (Pub. No.: US 2015/0116379).
Regarding Claim 3, Wibben, in view of Choi, teaches a multi-channel power supply system. Wibben, in view of Choi, does not teach a current sensor configured to sense the first channel current of the first color channel and to generate a first sense signal; an error amplifier configured to receive the first sense signal and the first reference signal, and to generate a gate control signal based on a difference between the first reference signal and the first sense signal; and a voltage-controlled resistor (VCR) configured to adjust the first channel current by dynamically adjusting a resistance of the VCR based on the gate control signal. LIM, in the same field of endeavor, teaches (see Figure 9) a multi-channel power supply system comprising a current sensor (Rs) configured to sense the first channel current of the first color channel and to generate a first sense signal; an error amplifier (AMPn) configured to receive the first sense signal and the first reference signal, and to generate a gate control signal based on a difference between the first reference signal and the first sense signal; and a voltage-controlled resistor (VCR) (Qn) configured to adjust the first channel current by dynamically adjusting a resistance of the VCR based on the gate control signal. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a current sensor and error amplifier connected to the VCR (216a) as taught by LIM, to accurately control the current through the LED channel and the overall light output.
Regarding Claim 4, Wibben, in view of Choi and LIM teaches, in Figure 9, the multi-channel power supply system of claim 3, wherein the current sensor comprises: a sense resistor (Rs) electrically coupled in series with the VCR and the first color channel. LIM does not teach a current sense circuit configured to generate the first sense signal based on a voltage drop across the sense resistor. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by Wibben (as modified by LIM) by using a current sense circuit, since it is known in the art to convert sensed current into a voltage measurement to feed into an error amplifier.
Regarding Claim 5, Wibben (see Figure 3), in view of Choi and LIM teaches a VCR (216a). Wibben, in view of Choi and LIM does not teach the resistance range of the VCR. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by LIM by using a VCR with a resistance range from 5Ω to 10Ω, since it is a mere matter of design choice.
Regarding Claim 6, Wibben (see Figure 3), in view of Choi and LIM teaches the multi-channel power supply system of claim 3, wherein the VCR comprises: a transistor (216a) having a gate electrically coupled to an output of the error amplifier (AMPn). Wibben does not explicitly teach the transistors are FETs or operating the FETs in the ohmic operation region. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the multi-channel power supply taught by Wibben by using FETs and by operating in the ohmic region, for fast switching applications. 

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben et al. (Pub. No.: US 20100295472); hereinafter referred to as “Wibben”, in view of Choi (Pub. No.: US 2017/0202062, further in view of Zhou et al. (Patent. No.: US 10,880,968); hereinafter referred to as “Zhou”.
Regarding Claim 8, Wibben, in view of Choi, teaches dimming the LED channels (Choi, [0041]). Wibben, in view of Choi, does not explicitly teach wherein the color temperature is based on at least one of a dimmer setting and a time of day, and wherein the channel controller is configured to generate the first reference signal based on the color temperature by referencing a lookup table or a formula. Zhou, in the same field of endeavor, teaches (see Figure 3) a multi-channel lighting system wherein the color temperature is based on at least one of a dimmer setting and a time of day (Zhou, col 6, lines 58-61), and wherein the channel controller is configured to generate the first reference signal based on the color temperature by referencing a lookup table or a formula (Zhou, col 6, lines 21-24). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting system taught by Wibben (as modified by Choi) by basing the color temperature on a time of daylight and by using a look-up table as taught by Zhou, to mimic the sunrise and sunset according to a user’s desires (Zhou, col 6, lines 58-61).
Regarding Claim 9, Wibben, in view of Choi, teaches a channel controller (Wibben, Figure 3 (220)). Wibben, in view of Choi, does not explicitly teach wherein the channel controller comprises: a pulse-width modulation (PWM) generator configured to generate a PWM signal corresponding to the first reference signal; and a low-pass filter configured to filter the PWM signal to generate the first reference signal. Zhou, in the same field of endeavor, teaches a multi-channel lighting system wherein the controller comprises: a pulse-width modulation (PWM) generator configured to generate a PWM signal corresponding to the first reference signal; and a low-pass filter configured to filter the PWM signal to generate the first reference signal (col 9, lines 25-28 and 43-47). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting system taught by Wibben (as modified by Choi) by using a PWM signal and a low-pass filter as taught by Zhou, since it is known in the art to use PWM signals to control the LED channels and to average the PWM signals (Zhou, col 9, lines 43-47).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wibben et al. (Pub. No.: US 20100295472); hereinafter referred to as “Wibben”, in view of Choi (Pub. No.: US 2017/0202062) further in view of Wang (Patent. No.: US 10,136,487).
Regarding Claim 10, Wibben, in view of Choi, does not teach a digital-to-analog converter. Wang, in the same field of endeavor, teaches a multi-channel power supply comprising a digital-to-analog converter (col 8, lines 52-55). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the power supply system taught by Wibben by using a digital-to-analog converter in the channel controller, to convert an internal digital signal to an analog signal to regulate the DC output voltage (Wang, col 8, lines 52-55).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the independent claims to overcome the 35 USC 101 rejections set forth in the Final Office action dated on July 8, 2022. The 35 USC 101 rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844